Title: Enclosure: Memorandum, [4 June 1791]
From: Freeman, Ezekiel
To: 


[Philadelphia, June 4, 1791]
Memorandum of monies specified in a warrant No. 35 dated 30th. July 1790 drawn on Thomas Smith Esquire. Vizt.
for Pennsylvania bills of credit of the new Emissions struck


in pursuance of the Act of Congress of the 18th March 1780
74,100  

loose money in ditto
  544  

Amount of new Emission of Pennsylvania of 18th March 1780
74,644  

ditto
of Maryland
27  

ditto
of New Jersey
347  

ditto
of Massachusetts
140  

ditto
State Money of Pennsylvania
    2 ⅔


Dollars
75,160 ⅔


Statement of the United States quota of 4/10ths. of bills emitted on the Funds of the State of Pennsylvania in March 1780. Vizt.
Quota of 4/10ths. of 1.495.000 Dollars 598.000  


On account of which Thomas Smith Esqr. Commissioner of Loans has made the following charges. Vizt.


Warrants drawn by the Board of Treasury, the Superintendant of Finance, and the Presidents of Congress
519.682.54

Commissions
1.940.70

Contingent Charges
593.45

Carried to the United States Account Current for which the Commissioner is to Account
622.41

Remitted to the Secretary of the Treasury in July 1790
75.160.60

Dollars
598.000  



Extracted from the books of Thomas Smith Esqr. Commissioner for Pennsylvania.

Auditors Office June 4th. 1791.
Ezekl. Freeman Clk.
